relates to the district court's "legal findings." Contrary to appellant's
                assertion, NRS 177.025 does not govern this court's jurisdiction to consider
                an appeal; rather, that statute prohibits this court from making findings
                of fact on appeal. We therefore reject appellant's contention that NRS
                177.025 provides this court with jurisdiction to hear this appeal.
                              We conclude that we lack jurisdiction to consider this appeal,
                see Lewis, 124 Nev. at 136, 178 P.3d at 148, and we
                              ORDER this appeal DISMISSED.




                                         Pickering


                   02..k.A_                                                           J.
                Parraguirre




                cc: Hon. Douglas W. Herndon, District Judge
                     Legal Resource Group
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Francisco Enrique Vidal




SUPREME COURT
         OF
      NEVADA

                                                      2
(14) 1947A